Title: From George Washington to Elias Dayton, 25 August 1782
From: Washington, George
To: Dayton, Elias


                  
                     Sir
                     Head Quarters Newburgh Augst 25th 1782
                  
                  You will be pleased to commence the march of the Jersey Brigade by the left on thursday morning the 29th Inst. towards the Hudson—your movements will be conducted so as to reach Kings Ferry on the Evening of the third day’s march: the route will be by Dodds’, Suffrans, & Kakeate, near the first mentioned place you may halt the first night, and in the vicinity of Suffran’s the second—this will nearly divide the distance & make Your marches regular & easy—on your arrival at your destination, you will send an Officer to Head Quarters & receive further Instructions.
                  No Officers or Soldiers capable of marching are to be left behind; except 20 of the Invalids or weakest men from both Regts, with a proportion of Non Commissd Officers, who are to remain under the Orders of a vigilant Subaltern Officer, for the preservation of the Huts, and other public property, or Regimental Baggage.  Capt. Schaack will be left in charge of this Officer, who will be answerable for his safe keeping.
                  Relying on the discipline of your Troops & the regularity of your Order of March; I do not think it necessary to give you particular Orders to prevent your men from straggling, committing depredations, or injuring the good People of the Country thro’ which you will pass; I shall therefore only recommend to the Corps a strict attention to military propriety in every respect, & wish them an agreeable march to join the Army.  I am Sir with due regard &c.
                  
                     P.S.  You will leave Capt. Asgill on Parole at Morris Town untill further orders.
                  
                  
               